Citation Nr: 0302459	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as the result of VA treatment during 
hospitalizations from April 14 to May 6, 1983, and from March 
2-4, 1993.    


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1954 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 1998, 
which denied compensation under 38 U.S.C.A. § 1151 for 
degenerative joint disease of the lumbar spine, claimed to be 
due to VA treatment during hospitalizations in April-May 1983 
and March 1993.  The case also comes to the Board from a 
December 1999 RO decision which denied compensation under 
38 U.S.C.A. § 1151 for degenerative joint disease of the 
lumbar spine, arteriosclerosis, hiatal hernia, and liver 
disease, claimed to have resulted from VA treatment during 
the same hospitalizations.  The veteran failed to report for 
a Board hearing scheduled in January 2003.


FINDING OF FACT

The veteran does not have additional disability, including 
degenerative joint disease of the lumbar spine, 
atherosclerosis, hiatal hernia, or liver disease, from VA 
treatment during hospitalizations from April 14 to May 6, 
1983, and from March 2-4, 1993, let alone due to negligence 
or other VA fault, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability as the result of VA treatment during 
hospitalizations from April 14 to May 6, 1983, and from March 
2-4, 1993, have not been met.  38 U.S.C.A. § 1151 (West Supp. 
2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from June 1954 to January 
1958.

The veteran maintains that he has additional disability due 
to VA medical treatment, warranting compensation under 
38 U.S.C.A. § 1151.  He contends that VA hospitalizations in 
1983 and 1993 have resulted in degenerative joint disease of 
the lumbosacral spine, atherosclerosis, hiatal hernia, and 
liver disease.  

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  All available identified medical treatment records 
have been obtained.  Multiple evaluations have been 
conducted, and an additional VA examination is not indicated.  
The Board finds that the notice and duty to assist provisions 
of the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

The evidence shows that the veteran was hospitalized in a VA 
facility from April 14, 1983, to May 6, 1983.  On admission, 
he complained abdominal pain, nausea and vomiting.  He 
reported a past history of chronic pancreatitis.  On 
examination, he had a tender abdomen and he was slightly 
icteric.  Work-up disclosed cholelithiasis.  He underwent a 
cholecystectomy, intraoperative cholangiogram, common duct 
exploration, transverse duodenotomy, sphincteroplasty, and 
pancreatic ducoplasty.  The consent form signed by the 
veteran in connection with that procedure noted that the 
veteran consented to the operation, which was to open up the 
belly, remove the gall bladder, open up the bile duct and 
remove stones, leaving a tube in place for drainage, possibly 
fix the sphincter at the end of the bile duct, and do 
whatever was necessary for the best possible outcome.  A T-
tube drain was left in the common duct, and on the fourth 
day, showed some filling defects, consistent with biliary 
sludge or clot.  However, there was free drainage into the 
duodenum and the biliary tree visualized well.  His bilirubin 
dropped consistently, and liver studies were in an expected 
range of moderately elevated by the time of discharge.  

VA outpatient treatment records show a left inguinal hernia 
in October 1992.  In addition, the veteran complained of 
abdominal pain.  In December 1992, he complained of pain at 
the site of the previous cholecystectomy.  On examination, 
there was a well-healed, nontender right upper quadrant scar, 
with no evidence of a ventral hernia.  A left inguinal hernia 
was present.  

The veteran was hospitalized in a VA facility from March 2 to 
4, 1993.  He had an approximately one-year history of an 
enlarging left inguinal hernia, causing pain, but easily 
reducible.  A left inguinal herniorrhaphy was performed 
without incident.  He had one temperature spike to 101 
degrees on the post-surgical night.  The following morning, 
he was afebrile, doing well, and ambulating.  He was 
discharged, with instructions to perform no heavy lifting for 
4 to 6 weeks, and to return to the clinic for follow-up in a 
week.  

Later VA records show the veteran's treatment from October 
1995 to June 2001 for multiple medical complaints, including 
low back pain, chest pain, and abdominal pain.  On numerous 
occasions, he complained that he had experienced abdominal 
pain since the gall bladder surgery in 1983.  Multiple work-
ups were undertaken to evaluate his complaints.  

The records show that in October 1995, while riding a 
bicycle, the veteran was struck by a car; although low back 
pain was later attributed to this accident, at the time the 
veteran did not complain of low back pain.  In January 1996, 
he complained of pain in the right kidney area radiating to 
the stomach, since the previous evening.  X-rays were 
negative.  In March 1996, he complained of a two-month 
history of low back pain.  X-rays in August 1996 disclosed 
marked degenerative joint disease of the lumbosacral spine; 
gas in the common hepatic duct; two metallic clips, which 
were felt to be the result of a prior surgery on the biliary 
system; and fecal impaction.  

A computerized tomography (CT) scan of the lumbar spine in 
November 1997 disclosed disc bulges.  In March 1998, a 
kidney-ureter-bladder (KUB) series disclosed surgical clips, 
consistent with previous cholecystectomy, and was otherwise 
negative.  In April 1998, an upper gastrointestinal series 
disclosed a small hiatal hernia, and was noted to be 
otherwise within normal limits, although noted incidentally 
were signs of reflux of contrast medium to the biliary tree 
related to the previous cholecystectomy.  An esophageal 
series that month disclosed a small hiatal hernia with signs 
of small reflux.  Another KUB series in April 1998 resulted 
in an impression of essentially normal KUB with a nonspecific 
gas pattern distribution, and small metallic clips in the 
right upper quadrant from previous surgery.  

A CT scan of the abdomen was conducted in January 1999 to 
evaluate the veteran's complaints of chronic abdominal pain, 
status post choledochoduodenostomy.  There was mild to 
moderate pneumobilia believed related to previous 
choledochoduodenostomy.  There were no other abnormalities of 
the gastrointestinal system.  There was a minimal 
atherosclerotic calcification of the aorta.  

When seen for complaints of abdominal pain in June 1999, it 
was noted that his intermittent abdominal pain may be 
secondary to surgical syndrome.  A problem list in June 1999 
noted numerous disorders, including a hiatal hernia with 
gastroesophageal reflux disease, gastritis, duodenitis, and 
choledochoduodenostomy (orifice free flow bile).  Also noted 
was a right inguinal hernia.  

An upper gastrointestinal series in November 1999 disclosed 
opacification of the intrahepatic biliary tree and 
pneumobilia, findings that were felt to represent evidence of 
a recent sphincterectomy or gallbladder ileus.  A CT scan in 
January 2001 resulted in an assessment of multiple 
intraabdominal processes but no specific finding that could 
be associated with the pain.  

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
was filed after the current version of the law on this 
benefit came into effect, and thus the claims are governed by 
the current version of the law.  VAOPGCPREC 40-97.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability caused by VA 
treatment, and such additional disability must be either 
caused by VA fault, or not reasonably foreseeable. 

The veteran claims that his 1983 surgery has caused abdominal 
pain, but multiple evaluations have failed to disclose 
specific findings that could be associated with the pain.  
Findings associated with the previous gallbladder surgery 
consist of reflux of contrast medium to the biliary tree 
related to the previous cholecystectomy, noted as an 
incidental finding, small metallic clips in the right upper 
quadrant from previous surgery, and pneumobilia.  However, 
none of the evaluations attributed the veteran's complaints 
of abdominal pain to any of these factors.  He has numerous 
other gastrointestinal disorders, which have not been 
attributed to the surgery.  Moreover, the degenerative joint 
disease in his lumbar spine or atherosclerosis has not been 
medically attributed to the retained metallic clips, or other 
consequence of surgery.  In addition, the medical evidence 
does not suggest that the 1993 surgery for a left inguinal 
hernia resulted in additional disability, including the 
several unrelated disorders claimed by the veteran. 

The weight of the credible evidence establishes that 
treatment during the VA 1983 and 1993 hospitalizations did 
not result in additional disability, let alone additional 
disability due to VA fault or an event not reasonably 
foreseeable.  As the preponderance of the evidence is against 
the claim for compensation under 38 U.S.C.A. §  1151, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability as the result of VA treatment during 
hospitalizations from April 14 to May 6, 1983, and from March 
2-4, 1993, is denied.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

